NO. 07-07-0358-CR
                                    NO. 07-07-0359-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                   FEBRUARY 28, 2008

                           ______________________________


                                 KENNETH GLEN WEBB,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                                 Appellee


                        _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

          NO. 18,617-B and NO. 18,618-B; HON. JOHN BOARD, PRESIDING

                          _______________________________

                                 Abatement and Remand

                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Kenneth Glenn Webb (appellant) filed notices of appeal from his convictions of

burglary of a habitation and assault on a public servant on August 23, 2007. However, the

trial court did not file its certifications representing that appellant has the right of appeal
until November 10, 2007.1 The appellate record reflects that appellant failed to sign the

certifications pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the

certifications to be signed by appellant and a copy served on him.2

       Consequently, we abate the appeals and remand the causes to the 181st District

Court of Randall County (trial court) for further proceedings. Upon remand, the trial court

shall take such action necessary to secure and file with this court certificates of right to

appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by March 28, 2008.

Should additional time be needed to perform these tasks, the trial court may request the

same on or before March 28, 2008.

       It is so ordered.



                                                          Per Curiam



Do not publish.




       1
           The certifications were signed on October 9, 2007.

       2
           Becam e effective Septem ber 1, 2007.

                                                     2